DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 144. 145, 152, 153, 157, 158, 161, 163-177, 181, 194, 196, 209-213, 220, and 271-329 are pending in this application.  Claims 271-292 are withdrawn from consideration.  Claims 144, 145, 152, 153, 157, 158, 161, 163-177, 181, 194, 196, 209-213, 220, and 293-329 are rejected in this Office action.

Election/Restrictions
Upon further review, the restriction requirement of September 29, 2021 has been withdrawn.  The restriction requirement of September 29, 2020 is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 144, 145, 152, 153, 157, 158, 161, 163-177, 181, 194, 196, 209-213, 220, and 293-329 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9924728. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention fully encompasses that of U.S. Patent No. 9924728.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 144, 145, 152, 153, 157, 158, 161, 163-177, 181, 194, 196, 209-213, 220, and 293-329 are rejected under 35 U.S.C. 103 as being unpatentable over National Institute of Agricultural Research (WO 2016/038184) (hereinafter NIAR) and Bakkene et al (US 2007/0128341) in view of Muufri (WO 2016/029193).
Regarding claims 144, 145, 152, 153, 157, 158, 161, 163-177, 181, 194, 196, 209-213, 220, and 293-329, NIAR discloses of a food product comprising one or more native milk proteins and one or more native non-animal proteins having desirable attributes (see entire document, especially Example 2, page 9, lines 8-12). 
Regarding claims 144, 145, 152, 153, 157, 158, 161, 163-177, 181, 194, 196, 209-213, 220, and 293-329, Bakkene discloses a food product comprising one or more native milk proteins and one or more native non-animal proteins (i.e. soy) and that has desirable attributes (see entire document, especially page 10, lines 6-11, para [0001], [0018], [0119, [0021], [0038]). Bakkene further comprises that the nutritional supplement can be implemented into food products that resemble a dairy product (para [0037]).
	The claims differ as to the specific use of recombinant milk proteins.
	Muufri discloses a dairy food product comprising recombinant milk protein and recombinant milk protein that is not derived from an animal (see entire document, especially page 30 lines 1-9, page 31 lines 5-7, page 62, lines 10-17 and page 73, lines 5-16).  Muufri further discloses that this recombinant milk protein further has all the same tastes and textures as an animal-derived protein but does not have the undesirable component of an animal-derived protein, such as allergens (page 29 lines 23-26).   

Regarding claim 152, NIAR further discloses the food product of Claim 144 which comprises one or more native milk proteins and one or more native non-animal proteins at weight ratios of total native milk protein to total native non-animal protein of between 100 to 1 to 1 to 100 (see Code F10: "Whey protein concentrate...2.4%... Pea protein concentrate... 7.2%...''; this gives a weight ratio of native milk protein: native non-animal protein of 1:3).
Regarding claim 153, NIAR discloses of the food product of Claim 144, however, NIAR does not further disclose that the food product is essentially free of allergenic epitopes. However, in a similar invention, Muufri discloses of a food product comprising recombinant milk protein where the recombinant milk protein is not derived from an animal (page 30 lines 1-9: "...provided herein are methods and compositions for dairy substitute food product comprising one or more isolated milk protein components... [even more preferably, the milk protein component is not animal derived..."; page 31 lines 5-7: "As an alternative to obtaining casein proteins from mammals or mammal-produced milk... the present invention provides methods and composition for the production of recombinant casein proteins"). Muufri further discloses that this recombinant milk protein further has all the same tastes and textures as an animal-derived protein but does not have the undesirable component of an animal-derived protein, such as allergens (page 29 lines 23-26: "...compositions that have a similar taste, mouth feel, aroma, and nutritional value as compared to a mammal-produced milk, but lack one or 
Regarding claim 157, NIAR further discloses the food product of Claim 144 which is essentially free of animal protein other than the one or more native milk proteins (table 3: "dough recipes of Example 2"; see Code F10; the only animal protein present is the native milk protein whey).
Regarding claim 158, Muufri further discloses the food product, wherein the two milk recombinant milk proteins that can be used are either casein, whey, or both (page 18 lines 7-8: "The term 'milk protein component' refers to proteins or protein equivalents and variants found in milk such as casein, whey or the combination of casein and whey..."). However, Muufri does not specifically disclose of an example or embodiment of a food product that is essentially free of whey proteins. However, it would have been obvious to one of ordinary skill in the art through routine experimentation to use only recombinant casein proteins as the milk protein in the food composition, and be essentially free of whey proteins, in order to form a food product with a specific nutritional profile.
Regarding claim 161, NIAR further discloses the food product of Claim 144 which is essentially free of casein (table 3: "dough recipes of Example 2"; see Code F10; no casein is provided in the composition).
Regarding claims 163 and 164, Bakkene further discloses of the food product of Claim 145, which comprises between 0.1% and 95% by weight of one or more native milk proteins (para [0119]: "A mixture of non-denatured whey protein having a whey protein concentration of 80% of total solids (WPC 80) and 2% soy protein of the composition, in a protein concentration of 15%... and 15% fish oil."; this would give a native whey protein weight percent of 12%) and resembles a dairy product selected from group consisting of milk, yoghurt, cheese, butter (para [0038]: "Foods comprises fermented milk based products such as yoghurt, quark, cheeses, cream cheeses, sour cream, butter, margarines, 
Regarding claim 165, NIAR further discloses the food product of Claim 144 wherein the one or more native milk proteins is a single type of native milk protein (example 2: "...native whey protein concentrate (WPC)..."; table 3: "dough recipes of Example 2"; see Code F10: "Whey protein concentrate...2.4%..."; this is the only native milk protein provided in the composition).
Regarding claim 166, Muufri further discloses the food product wherein the single type of recombinant milk protein is beta-lactoglobulin (page 70 lines 27-31: "The recombinant milk protein produced can be... beta -lactoglobulin...").
Regarding claim 167, Muufri further discloses the food product wherein the one or more native and/or recombinant milk proteins are two or more different types of recombinant milk proteins (page 70 lines 27-31: "The recombinant milk protein produced can be one or more of... K -casein... beta -lactoglobulin...").
Regarding claim 168, Muufri further discloses the food product wherein the two or more different types of recombinant milk proteins comprise beta-lactoglobulin and K- casein (page 70 lines 27-31: 'The recombinant milk protein produced can be one or more of... K-casein... beta -lactoglobulin...").
Regarding claim 169, Muufri further discloses the food product wherein the two or more different types of recombinant milk proteins comprise beta-lactoglobulin and beta-casein (page 70 lines 27-31: 'The recombinant milk protein produced can be one or more of... beta-casein... beta -lactoglobulin...").
Regarding claim 170, Muufri further discloses the food product wherein the two or more different types of recombinant milk proteins comprise alpha-lactalbumin and K-casein (page 70 lines 27-30: 'The recombinant milk protein produced can be one or more of... K-casein... alpha-lactalbumin...").

Regarding claim 172, further discloses the food product wherein the two or more different types of recombinant milk proteins comprise alpha-lactalbumin and beta-lactoglobulin (page 70, lines 27-31).
Regarding claim 173, Muufri further discloses the food product wherein the one or more recombinant milk proteins are recombinant caseins (page 70 lines 27-29: "The recombinant milk protein produced can be one or more of... beta-casein... K-casein... alpha-SI-casein... alpha-S2-casein...").
Regarding claim 174, Muufri further discloses the food product wherein the one or more recombinant milk proteins are selected from the group consisting of Bos taurus beta-casein, Bos taurus K-casein, Bos taurus alpha-SI-casein, and Bos taurus alpha-S2-casein (page 70 lines 27-29: "The recombinant milk protein produced can be one or more of... beta-casein... K-casein... alpha-SI-casein... alpha-S2-casein..."; page 71 lines 28-31 to page 72 line 1: "It is an object of the invention to express one or more different forms of casein for application into various types of dairy substitute products... In certain embodiments, the methods and compositions comprise incorporation of bovine casein such as alpha-si-casein, alpha-s2-casein, beta-casein and K-casein”; Bos taurus is bovine).
Regarding claim 175 and 176, Muufri further discloses the food product wherein the one recombinant milk proteins is selected from recombinant alpha-lactalbumins (page 70 lines 27-29: "The recombinant milk protein produced can be... alpha-lactalbumin...").
Regarding claim 177, Muufri further discloses the food product wherein the two or more different types recombinant milk proteins are selected from the group consisting of recombinant casein proteins and recombinant whey proteins (page 18 lines 7-8: "The term 'milk protein component' refers to proteins or protein equivalents and variants found in milk such as casein, whey or the combination of 
Regarding claim 181, Muufri further discloses the food product wherein at least one of the one or more recombinant glycosylated milk proteins has non-native glycosylation (page 70 lines 17-18: "Also provided are methods of producing a recombinant milk protein (e.g., one or more of any of the milk proteins described herein) that is unglycosylated... allow secretion of the milk protein that is unglycosylated...").
Regarding claims 194, NIAR further discloses the food product of Claim 144 wherein the one or more native nonanimal protein is selected from the group consisting of native non-animal protein (example 2: "...pea protein concentrate (PPC)..."; table 3: "dough recipes of Example 2"; see Code F10: "Pea protein concentrate..."; page 3 line 17: "By the term 'native' it is meant that the protein has not been denatured"; the non-animal pea protein is native, nowhere in the specification is it disclosed the pea protein is subjected to denaturing or other modifications).
Regarding claims 196, NIAR further discloses the food product of Claim 144 wherein at least one of the one or more native non-animal protein is pea protein (example 2: "...pea protein concentrate (PPC)..."; table 3: "dough recipes of Example 2"; see Code F10: "Pea protein concentrate...").
Regarding claim 209, Muufri further discloses the food product which further comprises between 2% and 95% by weight of micelles (page 53 lines 3-9: "Also provided are compositions including a micelle including a K-casein protein... and a beta -casein protein... the composition includes a final concentration of micelles of about 2.0 weight percent to about 6 weight percent...").
Regarding claim 210, Muufri further discloses the food product wherein the micelles comprise recombinant casein (page 30 lines 11-14: "By having recombinant beta-casein and K-casein having the 
Regarding claim 211, Muufri further discloses the food product wherein the micelles comprise recombinant casein (page 30 lines 11-14: "By having recombinant beta-casein and K-casein having the same phosphate groups as the same proteins present in a mammal- produced milk, the recombinant beta -casein and the recombinant K-casein are able to form micelles"). Muufri discloses that micelles can encapsulate proteins (page 20 lines 9-10: "A micelle can encapsulate one or more biomolecules. For example, a micelle can encapsulate two or more proteins...") and the two recombinant proteins used in the invention are casein and whey (page 18 lines 7-8: "The term 'milk protein component’ refers to proteins... such as casein, whey or the combination of casein and whey..."). However, Muufri does not disclose that the micelles comprise recombinant whey protein. However, it would have been obvious to one of ordinary skill in the art through routine experimentation to form micelles made of whey rather than casein, based on the teachings of Muufri, since Muufri discloses that the micelles encapsulate proteins and recombinant whey proteins are one of the proteins used in the invention.
Regarding claim 212, Muufri further discloses the food product wherein the micelles comprise recombinant casein proteins (page 30 lines 11-14: "By having recombinant beta-casein and K-casein having the same phosphate groups as the same proteins present in a mammal-produced milk, the recombinant beta -casein and the recombinant K-casein are able to form micelles"). Muufri discloses that micelles can encapsulate proteins (page 20 lines 9-10: "A micelle can encapsulate one or more biomolecules. For example, a micelle can encapsulate two or more proteins..."). However, Muufri does not further disclose that the micelles comprise recombinant and/or native non-animal proteins, NIAR discloses of a food product comprising a native milk protein and a native non-animal protein (table 3: "dough recipes of Example 2"; see Code F10: "Whey protein concentrate... Pea protein concentration..."; page 3 line 17: "By the term 'native' it is meant that the protein has not been denatured"; the non-
Regarding claim 213, Muufri further discloses the food product wherein the micelles comprise recombinant casein (page 30 lines 11-14: "By having recombinant beta-casein and K-casein having the same phosphate groups as the same proteins present in a mammal- produced milk, the recombinant beta -casein and the recombinant K-casein are able to form micelles"). Muufri discloses that micelles can encapsulate proteins (page 20 lines 9-10: "A micelle can encapsulate one or more biomolecules. For example, a micelle can encapsulate two or more proteins...") and the two recombinant proteins used in the invention are casein and whey (page 18 lines 7-8: "The term 'milk protein component' refers to proteins... such as casein, whey or the combination of casein and whey..."). However, Muufri does not disclose that the micelles comprise recombinant whey protein and the non-animal protein. However, it would have been obvious to one of ordinary skill in the art through routine experimentation to form micelles made of whey rather than casein, based on the teachings of Muufri, since Muufri discloses that the micelles encapsulate proteins and recombinant whey proteins are one of the proteins used in the invention. NIAR discloses of a food product comprising a native milk protein and a native non-animal protein (table 3: "dough recipes of Example 2”; see Code F10: "Whey protein concentrate... Pea protein concentration..."; page 3 line 17: “By the term 'native' it is meant that the protein has not been denatured"; the non-animal pea protein is native, nowhere in the specification is it disclosed the pea protein is subjected to denaturing or other modifications). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Muufri and NIAR and form micelles that 
Regarding claim 220, Muufri further discloses the food product wherein at least one or more of the desirable attributes is selected from the group consisting of taste, texture, and/or nutrient content (page 29 lines 23-24: "...compositions that have a similar taste, mouth feel, aroma, and nutritional value as compared to a mammal-produced milk...").
Regarding claims 293-329, Muufri discloses milk proteins including lactalbumins, caseins, lactoglobulins, transferrings, serum albumins and their conventional use (see pages 70-71).  Once the art has recognized the use of recombinant milk proteins then the selection and manipulation of the proteins is expected, obvious, and well-within the skill of the art.  In the absence of a showing to the contrary, Applicant is using known components for their art-recognized function to obtain no more than expected results.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
February 15, 2022